Citation Nr: 1403406	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbar spine intervertebral disc syndrome of the right deep peroneal nerve with degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for residuals of right knee sprain with chondromalacia.   


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to March 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which recharacterized and assigned rating for the Veteran's lumbar spine intervertebral disc syndrome of the right deep peroneal nerve with degenerative joint disease to 10 percent, and continued the 10 percent rating for the Veteran's residuals of right knee sprain with chondromalacia.  The Veteran has appealed with respect to the propriety of the assigned disability ratings. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a rating in excess of 10 percent for the Veteran's back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the entire appeal period, residuals of the right knee sprain with chondromalacia is manifested by limitation of flexion to no more than 110 degrees and limitation of extension to no more than zero degrees, without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of right knee sprain with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5099-5019 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

Here, the Board finds that the VA has satisfied its duty to notify under the VCAA with respect to the increased rating claim decided herein.  Specifically, a November 2010 letter, sent prior to the initial unfavorable June 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided the Veteran with relevant rating criteria and informed him of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, he reported at his December 2010 VA examination that he was not currently receiving treatment for his right knee disability. 

The Veteran was also afforded a VA examination in December 2010 in conjunction with his claim for an increased rating for his right knee disability.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right knee disability as it includes an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In this case, the Veteran's service-connected residual of right knee sprain with chondromalacia is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5099-5019.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

DC 5019 pertains to bursitis, which is to be rated on limitation of motion of affected parts, as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The affected part in this case is the Veteran's right knee.  When the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See id.; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

The rating criteria further provides that, in the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  However, Note (2) states that ratings based on x-ray finding will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  As the Veteran's knee disability is rated under DC 5019, the above provisions are not applicable and the Veteran's knee disability will be evaluated based on limitation of motion.

Under DC 5260, a zero percent rating is assigned where knee flexion is limited to 60 degrees.  A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a zero percent rating is assigned where knee extension is limited to 5 degrees.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, a 30 percent evaluation is warranted when extension is limited to 20 degrees, a 40 percent evaluation is warranted when extension is limited to 30 degrees, and a 50 percent evaluation is warranted when extension is limited to 45 degrees.   

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  

The Veteran was afforded a VA examination in December 2010.  With regard to his right knee, he reported weakness, stiffness, swelling, and pain.  He also indicated that he did not experience heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation.  The Veteran reported that he did not experience any flare-ups; however, he indicated that he had difficulty with standing/walking, and described no prolonged walking or standing without constant pain.  He stated that he was using oxycodone and a peripheral nerve stimulator for the constant pain.  Additionally, the Veteran indicated that he was never hospitalized, nor did he have any surgery for his right knee condition.  He stated that his condition did not result in any incapacitation, and that he had not had any joint replacement.  With regard to the overall functional impairment, he reported that such limited working and doing daily activities due to pain.

During the examination, the examiner noted that the Veteran's posture revealed that his weight shifted to the left, and that he stood with his right knee bent, which was due to back and knee pain.  The examiner further noted that the Veteran walked with an antalgic gait, which was due to right lower back and knee pain.  With regard to a tandem gait, his walk was normal.  The Veteran's walking was reported to be steady, and the examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  Finally, the Veteran was reported as not requiring any assistive device for ambulation.  

The examiner observed that the Veteran had tenderness on the right knee, and further noted that the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation.  In addition, examination of the knee revealed no locking pain, genu recurvatum, or crepitus.  Finally, no ankylosis was reported.  

The range of motion was to 120 degrees of flexion, with pain 110 degrees, and full extension with no pain.  The Veteran was able to perform repetitive motion with no additional loss of motion. The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Finally, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  

Based on the findings set forth in the December 2010 VA examination report, the Veteran does not have actual limitation of motion that is compensable.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Indeed, in the VA examination, the Veteran was able to achieve extension to zero degrees and flexion to 120 degrees, with pain starting at 110 degrees.  As such, the Veteran was able to achieve a range of knee motion beyond that which would be considered even noncompensable.   

Thus, even considering the DeLuca factors, regardless of their presence or of the point at which the Veteran began to experience pain, without some evidence of a resulting functional impairment beyond that which would be contemplated by a 10 percent rating, the findings contained in the VA examination report simply fail to establish entitlement to more than the minimum compensable rating.  This is so because an evaluation in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 44 (2011).  Indeed, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Therefore, while the Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion or extension (which would require flexion limited to 60 degrees and extension limited to 5 degrees), since there has been at least some limited and painful flexion, a 10 percent rating is warranted for the right knee per 38 C.F.R. § 4.59, which has already been assigned.  See Burton, supra (holding that the painful motion provisions of 38 C.F.R. § 4.59 are not limited solely to claims involving arthritis of a joint).  

The Board also observes that a December 2010 x-ray report from Southeast X-Ray, Inc., indicated a normal right knee without any pathological calcifications or joint effusion.  As the December 2010 x-ray report showed no degenerative or traumatic arthritis, DC 5003 is inapplicable.

The Board has further considered whether the Veteran is entitled to a separate or increased rating for ankylosis, cartilage dislocation or removal, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  In this regard, the Board notes that the QTC examination reveals that the Veteran is capable of motion on his right knee.  Furthermore, there is no evidence of impairment of the tibia or fibula, or genu recurvatum.

In reaching its conclusion, the Board has also considered the Veteran's reports of his symptoms.  He is competent to report experiencing pain that limits his working and daily activities, including constant pain in prolonged walking or standing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected right knee disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his right knee disability.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of right knee sprain with chondromalacia, with the established criteria found in the rating schedule.  The Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplates the Veteran's weakness, pain, and limitation of motion.  See DeLuca, Mitchell, Burton, supra.  He does not have any additional symptoms that result in functional loss that is not contemplated by the rating schedule.  Moreover, the evidence does not show that the Veteran has ever been incapacitated or hospitalized due to his right knee disability during the appeal period.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right knee disability rendered him unemployable.  Rather, he reports that such disability limits some of his employment activities; however, the evidence shows that the Veteran has maintained full-time employment during the appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Based on the evidence of record, the Board finds no basis upon which to assign a rating greater than the currently assigned 10 percent for the Veteran's service-connected right knee disability at any point during the appeal period.  In this regard, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).



ORDER

A rating in excess of 10 percent for residuals of right knee sprain with chondromalacia is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for his back disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that the Veteran identified private treatment records from Dr. Duffy at Eastern Carolina Internal Medicine from April 2009 to the present in a December 2010 authorization form.  While the Veteran submitted a March 2010 MRI report from Dr. Duffy, there is no indication that the AOJ attempted to obtain full records from such physician.  Therefore, a remand is necessary in order to obtain such outstanding records.

Likewise, in his June 2012 substantive appeal (VA Form 9), with regard to his lower back, the Veteran asserted that the pain and problems had gotten so bad that, at the end of 2010, he had an invasive procedure, which reduced his pain and gave him some of his mobility.  He further noted that the surgery was on the L4-L5 disc, and that it allowed him to go back to work.  The Board notes that neither the paper claims file, nor the Virtual VA, includes any records related to a surgery.  As such, a remand is necessary to obtain copies of records pertaining to the 2010 surgery (as well as any subsequent surgery) on the Veteran's back.

The Board notes that the Veteran's back disability was last examined by VA in December 2010.  As such, after receiving any additional treatment records obtained in connection with the aforementioned requests, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any VA examinations, deemed necessary for the adjudication of his claim.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran to identify any outstanding records referable to the treatment of his back disability, to include those from Dr. Duffy at Eastern Carolina Internal Medicine and those from his 2010 back surgery (as well as any subsequent surgery).  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Duffy and any records pertaining to the Veteran's back surgery or surgeries, following the procedures set forth in 38 C.F.R. § 3.159.  

2. After receiving any additional treatment records obtained in connection with the aforementioned request, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any VA examinations, deemed necessary for the adjudication of his claim.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


